Filed 8/26/15 P. v. Roper CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


THE PEOPLE,                                                          B262137

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. GA091419)
         v.

SHAUN MARSHALL ROPER,

         Defendant and Appellant.




THE COURT:*
         Defendant and appellant Shaun Marshall Roper (defendant) appeals from the
amended judgment entered after his sentence was recalled pursuant to Penal Code section
1170.18.1 His appointed counsel filed a brief pursuant to People v. Wende (1979) 25
Cal.3d 436 (Wende), raising no issues. After notifying defendant of his counsel’s brief,
defendant filed his own letter brief. We have reviewed defendant’s letter brief as well as
the entire record, and finding no arguable issues, affirm the judgment.



*        BOREN, P.J., ASHMANN-GERST, J., CHAVEZ, J.

1        All further statutory references are to the Penal Code, unless otherwise indicated.
       An amended felony complaint filed in December 2013 alleged that defendant
committed the following four felonies: forging and possessing a counterfeit seal, in
violation of section 472 (count 1); possession of methamphetamine in violation of Health
and Safety Code section 11377, subdivision (a) (count 2); bringing alcohol into a jail
facility, in violation of section 4573.5 (count 3); and receiving stolen property, in
violation of section 496, subdivision (a). In addition, the complaint alleged that
defendant had suffered six prior convictions for which he had served prison terms within
the meaning of section 667.5, subdivision (b). The previous month, defendant had
waived his right to counsel and was granted pro. per. status. After the amended
complaint was filed, defendant entered an open plea of nolo contendere to each of the
four counts and admitted the six prior prison terms, with the understanding that he would
be placed on probation and required to complete a six-month residential treatment
program, or sentenced to a maximum of 11 years if he failed to do so.
       On July 22, 2014, after defendant failed to complete the treatment program, the
trial court sentenced defendant to a total jail term of four years, comprised of the middle
term of two years as to count 1, with the middle term of two years as to each other count,
to run concurrently to the term imposed as to count 1, plus two consecutive prison-prior
enhancements. The trial court selected two of the six admitted prison priors, one alleged
in the amended information to have been entered in superior court case No. BA391382
with a conviction date of January 4, 2012, and the other alleged to have been entered in
case No. BA393226.
       No appeal was taken from the judgment and it became final 60 days after
imposition of sentence. (See Cal. Rules of Court, rule 8.308.) In November 2014, after
the passage of Proposition 47, defendant filed a petition for recall of his sentence and
reduction of his convictions to misdemeanors under section 1170.18.2 The trial court


2       Subdivision (a) of section 1170.18 provides: “A person currently serving a
sentence for a conviction, whether by trial or plea, of a felony or felonies who would
have been guilty of a misdemeanor under the act that added this section (‘this act’) had
this act been in effect at the time of the offense may petition for a recall of sentence

                                              2
determined that counts 2 and 4 qualified under the statute for resentencing as
misdemeanors, but as the offenses alleged in counts 1 and 3 were not enumerated in the
statute, they did not qualify. The court thus recalled defendant’s sentence and on
December 18, 2014, resentenced him to four years in jail as follows: the middle term of
two years as to count 1; a concurrent 90-day term as to count 2; a concurrent middle term
of two years as to count 3; a concurrent 90-day term as to count 4; and two consecutive
prison-prior enhancements. Defendant was given 481 days of custody credit, which
included 241 actual days in custody and 240 days of conduct credit. Defendant filed a
timely notice of appeal from the amended judgment.
       Defendant does not challenge the trial court’s findings under section 1170.18. He
contends that one of the six prison priors which he admitted in December 2013 was not in
fact true. There is no provision in section 1170.18 that would vacate the underlying
conviction of a nonqualifying offense, his nolo contendere plea, or his admission to the
truth of the prior-conviction allegations. Subdivision (n) of section 1170.18 provides:
“Nothing in this and related sections is intended to diminish or abrogate the finality of
judgments in any case not falling within the purview of this act.” The trial court found
that as defendant’s convictions in counts 1 and 3 were for offenses not enumerated in the
statute, they did not qualify for resentencing. Defendant does not contend that the court
erred in that ruling. As the two prison-prior enhancements were added to the sentences
for counts 1 and 3, those convictions remain final as of the time of the original judgment
entered on July 22, 2014, and are no longer subject to challenge by direct appeal.
       We have examined the entire record and are satisfied that defendant’s appellate
counsel has fully complied with his responsibilities and that no arguable issue exists. We
conclude that defendant has, by virtue of counsel’s compliance with the Wende procedure
and our review of the record, received adequate and effective appellate review of the


before the trial court that entered the judgment of conviction in his or her case to request
resentencing in accordance with Sections 11350, 11357, or 11377 of the Health and
Safety Code, or Section 459.5, 473, 476a, 490.2, 496, or 666 of the Penal Code, as those
sections have been amended or added by this act.”

                                              3
judgment entered against him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 123-124.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                           4